DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 4, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feigel (US# 2018/0328430).
Feigel discloses all the limitations of the instant claims including; a body part 20 configured to receive a power cylinder for generating braking pressure in an autonomous driving/braking mode; a driving shaft 168 movable in an axial direction in the power cylinder and coupled to a piston 31; a first motor 150 connected to a first side (left side in figure 4) of the driving shaft and configured to provide driving power to the driving shaft; a second motor 250 connected to a second side (right side, figure 4) of the driving shaft and configured to provide driving power to the driving shaft in a direction equal to a direction of the driving power provided from the first motor; and a controller 130/230 configured to determine whether the first motor 150 or the second motor 250 operates normally [0063] and to simultaneously [0063] or separately [0063] operate the first motor 150 and the second motor 250  based on a magnitude of the pressure in the power cylinder or on whether emergency braking (braking with a failure) occurs.
Regarding claim 4, the first motor 150 and the second motor 250 are connected to independent power sources 110/210, respectively, and supplied with electric power.
	Regarding clam 14, the controller 130/230 distributes driving power by simultaneously operating the first motor and the second motor [0063], the controller is configured to distribute the driving power at a predetermined ratio.  Note in the structure of Feigel where two motors apply force to the same shaft to generate the parking brake force, the ratio of the first and second motor forces must necessarily be determined to some degree during selection of the motors and/or programming of the controller.

Claim(s) 1-2, 8, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US# 2021/0291665).
	Liu et al disclose all the limitations of the instant claims including; a body part 40 configured to receive a power cylinder [0079] for generating braking pressure in an autonomous driving/braking mode; a driving shaft 41 movable in an axial direction in the power cylinder and coupled to a piston; a first motor 30 connected to a first side (far side in figure 4) of the driving shaft and configured to provide driving power to the driving shaft [0074]; a second motor 20 connected to a second side (near side, figure 4) of the driving shaft and configured to provide driving power to the driving shaft in a direction equal to a direction of the driving power provided from the first motor [Figure 10A, 12A); and a controller (figure 8) configured to determine whether the first motor 30 or the second motor 20 operates normally (a determination must be made in order to select the correct alternative mode of operation disclosed in [0125]) and to simultaneously (figure 10A) or separately operate the first motor 30 (Figure 12B) and the second motor 20 (figure 12A) based on a magnitude of the pressure in the power cylinder or on whether emergency braking (braking with a failure) occurs.
	Regarding claim 2, the body part further comprises a master cylinder 4 for generating braking pressure in a manual driver braking mode.  Figure 12C.
Regarding claim 8, wherein in response to determining that any one of the first motor and the second motor is broken down, the controller is configured to operate any one of the first motor and the second motor that is determined not to be broken down.  [0125]
Regarding claim 10, in response to determining that both the first motor and the second motor are broken down, the controller is configured to switch from the autonomous driving mode [0102] to the manual driver braking mode (figure 12C, [0126]).  
	Regarding claim 11, when a current situation is not an emergency braking situation, the controller is configured to operate one of the first motor 30 and the second motor 20.  [0116].  Also note the language does not appear to preclude the operation of both motors.
	Regarding claim 13, the controller distributes driving power by simultaneously operating the first motor and the second motor, the controller is configured to distribute the driving power so that at least one motor has the driving power less than a capacity thereof.  The motors of Liu are driven based on demand, and therefore at levels less than their capacity.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US# 2021/0291665) in view of Mayr et al (US# 2021/0188232) .
Liu et al disclose all the limitations of the instant claim with exception to a pressure sensor connected to the power cylinder to detect the pressure in the power cylinder.   Lui et al instead use a displacement sensor (second displacement sensor).   Mayr et al disclose a brake system and further teach both a pressure sensor 19 and a displacement sensor 20 for redundancy [0022].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure sensor such as taught by Mayr et al in the device of Liu et al to provide redundancy in detection of the cylinder operation, thereby increasing the safety of the vehicle.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feigel (US# 2018/0328430) in view of Yu et al (US# 2013/0087417).
Feigel discloses all the limitations of the instant claim with exception to motor position sensors connected to the first and second motors.  Feigel instead discloses current sensors.  Yu et al disclose a brake system and further teach both current sensor 20 or alternatively a position sensor (count sensor) [0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position sensors instead of the current sensors of Feigel, such as taught by Yu et al, as an obvious and known alternative detection sensor which yields the predictable results of indicating motor rotor movement.
Regarding claim 9, Feigel uses the sensors to detect proper motor operation [0072].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US# 2021/0291665) in view of Indrakanti et al (US# 2020/0133295) .
Regarding claim 12, Liu et al disclose all the limitations of the instant claim with exception to when a current situation is an emergency braking situation, the controller is configured to simultaneously operate the first motor and the second motor.  Lui et al disclose simultaneous operation during operation of an ADAS, but lack the details of the ADAS.  Work mode 1, figure 18.   Indrakanti et al disclose a vehicle brake system and further indicate automatic braking is a common inclusion to ADAS.  [0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include automatic emergency braking such as taught by Indrakanti et al in the ADAS functions of Liu et al to further increase the safety of the vehicle by preventing rear-end collisions.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK